               Case 3:18-cv-00372-CSH Document 97 Filed 01/15/20 Page 1 of 3

919 THIRD AVENUE NEW YORK, NY 10022-3908




                                                                     Susan J. Kohlmann
January 15, 2020                                                     Tel +1 212 891-1690
                                                                     skohlmann@jenner.com

The Honorable Robert M. Spector
United States Magistrate Judge
District of Connecticut
141 Church Street
New Haven, CT 06510

Re:       Manker, et al. v. Modley, No. 3:18-cv-372 (CSH)

Dear Judge Spector:

        We represent Plaintiffs in the above-referenced matter and write to request the Court’s
assistance in resolving an important outstanding discovery dispute between the parties: whether
Plaintiffs may take a deposition of a representative of the Department of Defense (“DOD”)
pursuant to Federal Rule of Civil Procedure 30(b)(6). This issue remains unresolved despite the
parties’ good-faith efforts to resolve it.

          I.       Relevant Background

        Plaintiffs identified the need for a Rule 30(b)(6) deposition of a DOD representative based
on the relevance of the DOD’s operations to the claims in this case, including specifically its
policies and procedures governing training, management, and oversight of the discharge review
boards (“DRBs”). See Joint Status Report, ECF No. 87, at 3. A Rule 30(b)(6) deposition of a DOD
representative is needed for Plaintiffs to prepare effectively for the joint settlement conference
scheduled for February 19, 2020, in conjunction with Kennedy v. McCarthy, No. 3:16-cv-2010-
WWE (D. Conn.). Plaintiffs did not agree in the joint status report to defer resolution of this issue
until after the conference. See ECF No. 87, at 3.

        Plaintiffs understand Defendant opposes a Rule 30(b)(6) deposition of a DOD
representative on two grounds: (1) the DOD is not a party to the case, and (2) Plaintiffs will depose
a representative of the Naval Discharge Review Board (“NDRB”) under Rule 30(b)(6), and that
representative would, in Defendant’s view, be familiar with the topics on which Plaintiffs would
depose a DOD representative, making a deposition of a DOD representative redundant and
unnecessary. The first reason is not a sufficient basis to deny Plaintiffs a Rule 30(b)(6) deposition
of a DOD representative, and Defendant’s second reason is incorrect. A Rule 30(b)(6) deposition
of a DOD representative will be key to the adjudication of Plaintiffs’ claims in this case, as well
as helpful to ensuring a productive settlement conference.




CHICAGO    LONDON   LOS ANGELES    NEW YORK   W ASHINGTON, DC         WWW.JENNER.COM
            Case 3:18-cv-00372-CSH Document 97 Filed 01/15/20 Page 2 of 3
Manker, et al. v. Modley, No. 3:18-cv-372 (CSH)
January 15, 2020
Page 2


          II.   The Defendant’s Grounds for Opposition to a 30(b)(6) Deposition of a DOD
                Official Are Insufficient

        DOD’s status as a nonparty does not preclude Plaintiffs from seeking a Rule 30(b)(6)
deposition of an agency representative. Plaintiffs are entitled to depose a nonparty, including a
government agency, if that nonparty has information relevant to the suit. See Fed. R. Civ. P.
30(b)(6). The rules governing nonparty depositions “generally do not place any initial burden on
parties to justify their deposition and discovery requests.” In re Subpoena Issued to Dennis
Friedman, 350 F.3d 65, 69 (2d Cir. 2003). Accordingly, this Court has previously denied a
nonparty’s motion for a protective order opposing a Rule 30(b)(6) deposition because that nonparty
possessed information relevant to the suit. See Wells Fargo Bank, N.A. Tr. v. Konover, No. 3:05-
CV-1924 (CFD)(WIG), 2008 WL 11377691, at *11 (D. Conn. July 10, 2008).

       Furthermore, a DOD representative would possess information relevant to this suit, and
would provide testimony that the designated NDRB official could not for at least two reasons.

        First, the DOD authored and issued the recent policy memoranda produced by Defendant
and relied on by Judge Haight in his opinion denying the motion to dismiss this action. See ECF
No. 79, at 29-31 (summarizing the Hagel Memo, Carson Memo, Kurta Memo). The meaning and
implementation of these memoranda are central to the dispute in this lawsuit—whether the
Defendant has properly adjudicated class members’ discharge upgrade applications over time. The
NDRB representative can speak only to the NDRB’s understanding of the guidance governing
discharge upgrade adjudications set forth in these policy memoranda, including the requirement
that the NDRB provide “liberal consideration” to veterans’ credible claims of PTSD, TBI, and
related mental health conditions. That representative cannot speak, however, to whether and how
the NDRB’s understanding differs from that of the DOD, nor what steps, if any, DOD has taken
to implement and monitor compliance with these military-wide memoranda. As Plaintiffs have
alleged, the NDRB’s treatment of veterans’ claims of PTSD, TBI, and related mental health
conditions contravenes binding guidance from the DOD itself, in addition to federal statute and
regulations governing both the DOD and the NDRB. Any discrepancy between the NDRB’s and
DOD’s respective interpretations of that law is therefore central to the Plaintiffs’ claims. The DOD
has the best knowledge of the meaning, intent, and its expectations for proper implementation of
the policies it created.

       Second, as the agency that oversees the DRBs across the military branches, only the DOD
can provide relevant information regarding training, management, and oversight of the DRBs more
generally. Adjudicating Plaintiffs’ claims, and fashioning the appropriate relief to remedy these
claims, depends in part on an understanding of the relationship between the DRBs and the DOD
on these fronts. A DOD representative will be able to speak to these issues, while an NDRB
representative will not. Moreover, this information will also inform Plaintiffs’ preparation for the
settlement conference and will ensure that the settlement conference is a productive use of the time
and resources of both the parties and the Court.



CHICAGO    LONDON   LOS ANGELES   NEW YORK   W ASHINGTON, DC         WWW.JENNER.COM
            Case 3:18-cv-00372-CSH Document 97 Filed 01/15/20 Page 3 of 3
Manker, et al. v. Modley, No. 3:18-cv-372 (CSH)
January 15, 2020
Page 3


          III.   The Court Should Permit Plaintiffs to Serve a Subpoena and Notice a Rule
                 30(b)(6) Deposition of a DOD Representative

       Plaintiffs have prepared the required subpoena and other documentation needed to notice
the Rule 30(b)(6) deposition of a DOD representative, including a letter pursuant to the
requirements of United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951). These documents are
attached to this letter as Exhibit A.

        For the reasons set forth above, Plaintiffs respectfully request that the Court permit
Plaintiffs to serve the attached subpoena and notice a Rule 30(b)(6) deposition of a DOD
representative to be completed before the settlement conference on February 19. Plaintiffs are
available to participate in a phone conference to further discuss this issue if that would aid the
Court. Plaintiffs appreciate the Court’s assistance in resolving this matter.


Respectfully,

/s/ Susan J. Kohlmann

Mollie Berkowitz, Law Student Intern                           Susan J. Kohlmann, pro hac vice
Kayla Morin, Law Student Intern                                Jeremy M. Creelan, pro hac vice
Samantha G. Peltz, Law Student Intern                          Jeremy H. Ershow, pro hac vice
Blake Shultz, Law Student Intern                               Jessica A. Martinez, pro hac vice
Renée A. Burbank, Supervising Attorney, ct30669                Thomas J. Bullock*
Michael J. Wishnie, Supervising Attorney, ct27221              Jenner & Block LLP
Veterans Legal Services Clinic                                 919 Third Avenue
Jerome N. Frank Legal Services Org.                            New York, NY 10022-3908
Yale Law School†                                               Tel: (212) 891-1678
P.O. Box 209090                                                SKohlmann@jenner.com
New Haven, CT 06520-9090
Tel: (203) 432-4800
michael.wishnie@ylsclinics.org


* Motion to appear pro hac vice forthcoming
† This letter does not purport to state the views of Yale Law School, if any.




CHICAGO    LONDON   LOS ANGELES   NEW YORK   W ASHINGTON, DC          WWW.JENNER.COM
